Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the amendments filed 06/29/2022, the following occurred:  Claims 1, 7 and 20 were amended.  Claims 4 and 5 were cancelled.
Claims 1-3 and 6-20 are allowed.

Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance:  The primary reasons for the allowance of claims 1-3 and 6-20 are the inclusion of the limitation in the claims, a system for monitoring drug delivery, comprising: a container having: a medicine disposed inside, the medicine associated with a patient; a machine-readable code on an outside of the container; second code in an interior of the container not accessible before the a user device having: a camera; software executing on a computer readable medium for: initiating recording of a video with the camera; prompting the patient to show the machine-readable code in the video; prompting the patient to show the taking of the medicine in the video; a computer receiving the video, the computer having: a datastore with a plurality of profiles, one of the plurality of profiles being a patient profile associated with the patient; software executing on a computer readable medium for: storing the video and associating the video with the patient profile; verifying the association of the medicine and the patient using the machine-readable code; verifying association of the machine-readable code and the patient using the second code; identifying movement of the patient in the video using a machine learning algorithm and event interpretation; generating a score indicative of the likelihood the medicine was taken by the patient by weighing factors such as the verification that the medicine is associated with the patient, and the identified movements of the patient.  The prior art does not teach or fairly suggest a combination which results in the specific combination of elements described in the claim language, when combined with the other recited features.  This along with further limitations set forth by the claims render the application allowable over the prior art of record.

The most remarkable prior art of record is as follows:
Hanina:  U.S. Patent Application Publication U.S. 2019/0087951 A1
Jain:  U.S. Patent Application Publication U.S. 2016/0147976 A1
Hopen:  U.S. Patent Application Publication U.S. 2021/0065863 A1
Walker:  U.S. Patent Application Publication U.S. 2014/0257852 A1
Subbaraman et al., Digital adherence technologies for the management of tuberculosis therapy: mapping the landscape and research priorities, BMJ Global Health, Oct. 11, 2018, Vol. 3, Issue 5, http://dx.doi.org/10.1136/bmjgh-2018-001018
Pérez-Jover et al., Mobile Apps for Increasing Treatment Adherence: Systematic Review, 16 August 2019, Journal of Medical Internet Research , Vol. 21, No. 6, doi: 10.2196/12505, https://www.jmir.org/2019/6/e12505

  Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.







Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joy Chng whose telephone number is 571.270.7897.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JASON DUNHAM can be reached on 571.272.8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joy Chng/
Primary Examiner, Art Unit 3686